                1    Lisa A. McClane, Bar No. 10139
                     Daniel I. Aquino, Bar No. 12682
                2    JACKSON LEWIS P.C.
                     The Bank of America Plaza
                3    300 S. Fourth Street, Suite 900
                     Las Vegas, Nevada 89101
                4    Tel: (702) 921-2460
                     Fax: (702) 921-2461
                5    lisa.mcclane@jacksonlewis.com

                6    Attorneys for Defendant
                     NV Property 1, LLC dba The Cosmopolitan of Las
                7    Vegas

                8                              UNITED STATES DISTRICT COURT

                9                                      DISTRICT OF NEVADA

              10     TONYA HALE,                                    Case No. 19-CV-00780-JCM-VCF
              11            Plaintiff,
                                                                     STIPULATION AND ORDER TO EXTEND
              12            vs.                                      DEADLINE FOR DEFENDANT NV
                                                                     PROPERTY 1, LLC dba THE
              13     THE COSMOPOLITAN OF LAS VEGAS;                  COSMOPOLITAN OF LAS VEGAS TO FILE
                     NV PROPERTY 1, LLC dba THE                      REPLY IN SUPPORT OF ITS MOTION TO
              14     COSMOPOLITAN OF LAS VEGAS, a                    DISMISS PLAINTIFF’S COMPLAINT
                     Nevada Limited Liability Company;
              15     RICHARD SHERMAN, an individual,                 (First Request)
              16            Defendants.
              17
                            IT IS HEREBY STIPULATED by and between the parties, through their respective
              18
                     counsel, that Defendant Property 1, LLC dba The Cosmopolitan of Las Vegas (“Defendant”) shall
              19
                     have a one-week extension in which to file its Reply in Support of Motion to Dismiss Plaintiff
              20
                     Tonya Hale’s (“Plaintiff”) Complaint, currently due on September 18, 2019. Defendant shall have
              21
                     up to and including Wednesday, September 25, 2019 to file its Reply. This stipulation is submitted
              22
                     and based upon the following:
              23
                            1.      That this is the first request for an extension of time for Defendant to Reply in
              24
                     Support of its Motion to Dismiss Plaintiff’s Complaint.
              25

              26

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS
                     Case 2:19-cv-00780-JCM-VCF Document 17 Filed 09/17/19 Page 2 of 2



                1             2.       That such an extension is necessary because defense counsel requires additional

                2    time to prepare the Reply due to unexpected and unavoidable scheduling conflicts.

                3             3.       That this request is made in good faith and not for the purpose of delay.

                4             Dated this 17th day of September, 2019.

                5     LAW OFFICES OF MICHAEL                          JACKSON LEWIS P.C.
                      P. BALABAN
                6

                7     /s/ Michael P. Balaban                          /s/ Daniel I. Aquino
                      Michael P. Balaban, Bar No. 9370                Lisa A. McClane, Bar No. 10139
                8     10726 Del Rudini St                             Daniel I. Aquino, Bar No. 12682
                      Las Vegas, NV 89141-4216                        Bank of America Plaza
                9                                                     300 S. Fourth St., Ste. 900
                      Attorney for Plaintiff                          Las Vegas, Nevada 89101
              10
                      Tonya Hale
              11                                                      Attorneys for Defendant
                                                                      NV Property 1, LLC dba The Cosmopolitan
              12                                                      of Las Vegas
              13

              14                                                    ORDER
              15
                              IT IS HEREBY ORDERED that the deadline for Defendant to file its Reply in Support of
              16
                     Motion to Dismiss Plaintiff’s Complaint is extended up to and including Wednesday, September
              17
                     25, 2019.
              18
                                    September
                              Dated this  day 18, 2019.
                                              of September, 2019.
              19

              20                                                               District Court
                                                                               UNITED         JudgeDISTRICT JUDGE
                                                                                         STATES
              21
                     4844-1034-8198, v. 1
              22

              23

              24

              25

              26

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                            -2-
